IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30918
                        Conference Calendar



MCKINLEY GABRIEL,

                                         Plaintiff-Appellant,

versus

JAMES A. THERIOT; BERNARD BOUDREAUX, JR.;
BERNARD BOUDREAUX; ALLEN J. BLANCHARD, SR.,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 96-CV-243
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     McKinley Gabriel, Louisiana prisoner # 93796, challenges the

district court’s refusal to grant his motion to amend his civil

rights complaint to add new defendants after summary judgment

dismissing the case was granted.   Gabriel concedes that he named

the incorrect defendant but urges that amendment would be a more

just result than dismissal, particularly since the district court

indicated that his case has merit.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-30918
                                 -2-

     At the time summary judgment was granted, this case had been

pending for more than two years, and the summary-judgment motion

had been pending for four months.   Gabriel had been granted an

extension of time within which to respond to the defendant Allen

Blanchard’s summary-judgment motion, but he did not file a

response.   Gabriel had previously amended his complaint to add a

new defendant.   He has not given any reason for failing to seek

to amend his complaint to add the new defendants named in his

motion to amend until after summary judgment was granted

dismissing his claims.    Accordingly, he has failed to demonstrate

that the district court abused its discretion in refusing to

allow postjudgment amendment.    See Briddle v. Scott, 63 F.3d 364,

379-80 (5th Cir. 1995).

     AFFIRMED.